Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 10/27/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 17/162,337, is filed on 01/29/2021.

Response to Amendment
Applicant's amendment, filed on 10/27/2022, is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive because of the following reasons.
 
Applicant argues (see pg. 9  line 9  - 1 from the bottom) that although the claim limitations are directed to  an abstract idea that covers mathematical concepts and mental processes, the mathematical concepts and mental processes alone cannot perform a physical drilling operation. Newly amended limitation “performing, according to the drilling program determined using the calibrated lithostatic stress map, a drilling operation at the potential well location” is not a judicial exception at step 2A prong-1.
Examiner respectfully submits that most of the limitations except “performing … a drilling operation at the potential well location” are treated as abstract ideas and the limitation “performing … a drilling operation at the potential well location” is treated as additional elements as explained in the office action below. Just including additional elements cannot be interpreted as the claims pass the step 2A prong-1 test when the amended claims still recite abstract idea. The additional elements/steps should be analyzed separately to check whether they are significantly more to overcome the judicial exception at step 2A prong-2 test. Therefore, the judicial exception applied to the amended claims is maintained at step 2A prong-1.

Applicant further argues (see pg. 10 line 1 – pg. 12 line 6) that the amended limitation forms a practical application that recited more than a mere result or judicial exception and claim a specific process that patent eligible in accordance with KPN, Finjan and McRo at step 2A prong-2 test.
Examiner respectfully submits that the recited limitations directed to the judicial exception as being abstract idea include calculation of calibrated lithostatic stress values in each points of the basin model forming a stress map, which are treated as mathematical concept and/or a combination of mathematical concept and the mental process. These calculation steps cannot be treated as equivalent to a specific process recited in the KPN, Finjan and McRo because of the following reasons: (1) KPN is in a different art, i.e. data communication error correction, than the current application. KPN provides a dynamic transmission data checking process to avoid the problem of missing undetected systematic errors in the prior art. Current application fails to show a similar dynamic transmission data and correction process steps. (2) Finjan is also in a different art, i.e. computer security, than the current application. Finjan ‘844 patent, discloses a method of providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in a form of a “security profile. The current application fails to provide a similar computer security profile, (3) McRo is in a different art, i.e. computer animation, than the current application. McRo is determined as patent eligible because McRo has achieved a fully automated lip sync of a facial expression, for the first time in the industry by combining both manual and automated process steps. Similar innovation cannot be found in the current application. Rather, current application is similar to the case US Patent Application No. 14/365,520, which is determined as patent ineligible by PTAB on July 2020, whose claim discloses making a drilling plan and then drill the wellbore. Therefore, the current application fails to overcome rejections at step 2A prong-2 test.
Applicant also argues (see pg. 12 line 7 – pg. 14 line 3) that not only the additional elements, but also abstract ideas should be considered as a whole to check whether the claimed invention is well understood routine and conventional.
Examiner respectfully submits that limitations treated as abstract idea do not need to be included for checking against the step 2B test no matter how novel they are. Step 2B test application to the additional elements as a whole depends on the claim language. Among the limitations “calculation of a stress map, planning a well drilling using the stress map and performing drilling using the plan”, the first two limitations “calculation of a stress map, planning a well drilling using the stress map” are still abstract idea and the last limitation “performing drilling using the plan” is the only additional elements. When looking at the additional elements as a whole, it only adds insignificant extra solution activity to the judicial exception. 
Nonetheless, entire limitations “calculation of a stress map, planning a well drilling using the stress map and performing drilling using the plan”, when looked at individually or combination as a whole, are still well understood routine and conventional elements/steps in the art and they are not significant to overcome judicial exception at step 2B (See the list of references disclosing the recited limitations in the office action below). Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for calibrating lithostatic stress in a basin model of a subterranean formation, the method comprising: (1.A)
generating, for each of a plurality of geological layers in the basin model, a mean lithostatic density map from a lithostatic stress map, the plurality of geological layers corresponding to a plurality of depths in the subterranean formation; (1.B)
generating, from a well log of an existing well, a plurality of calculated mean lithostatic densities at the well location of the existing well, the plurality of calculated mean lithostatic densities corresponding to the plurality of depths of the plurality of geological layers; (1.C)
extracting, using a computer processor and from the mean lithostatic density map of said each of a plurality of geological layers, a plurality of extracted mean lithostatic density values corresponding to the plurality of depths at the well location; (1.D)
generating, using the computer processor and by applying linear regression to the plurality of calculated mean lithostatic densities and the plurality of extracted mean lithostatic density values, one or more calibration coefficients for calibrating the lithostatic stress in the basin model; (1.E)
and generating, using the computer processor and based on the one or more calibration coefficients, a calibrated lithostatic stress map from the lithostatic stress map; (1.F)
 determining, using the calibrated lithostatic stress map, a drilling program for a potential well location; (1.G)
and performing, according to the drilling program determined using the calibrated lithostatic stress map, a drilling operation at the potential well location. (1.H)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.B)-(1.F) are treated by the Examiner as belonging to Mathematical Concept grouping combined with Mental Processing grouping as the limitations/steps show mathematical relationship or calculation among different data/information combined with human observation or judgement. The limitation/step (1.B) shows the mathematical relationship between a mean density map and a stress map for the layers of the basin model. The basin model is an abstract representation of an actual basin. (See also spec. [0031]) The limitation/step (1.C) includes a mathematical calculation, i.e. calculating mean densities. (see also spec. [0029-0030, eq. 1, 0032]) The limitation/step (1.D) includes the mathematical relationship between extracted mean density values and the mean density map for each depth of layers in a basin model. (See also spec. [0046]) The limitation (1.E) includes the mathematical calculation, i.e. applying linear regression, mathematical relationship among calculated mean densities, extracted mean density values and calibration coefficients for stress in the basin model. (See also spec. [0046]) The limitation (1.F) includes the mathematical relationship between calibration coefficient, stress map and calibrated stress map through mathematical calculation, i.e. calibration. (See also mathematical calculations [claims 3 & 6], See also spec. [0034-0035, 0047, eq. 3 & 4])
The highlighted limitation/step (1.G) is treated as belonging to a mental process as the limitation involves mental evaluation with pen/pencil.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for calibrating lithostatic stress in a basin model of a subterranean formation”, “using a computer processor” and “performing, according to the drilling program …, a drilling operation at the potential well location”;
In Claim 2: “performing … the drilling operation of the subterranean formation”;
In Claim 8: “A computer system for calibrating lithostatic stress in a basin model of a subterranean formation”, “a processor; and a memory coupled to the processor and storing instruction, the instructions, when executed by the processor, comprising functionality”;
Claim 15: “A non-transitory computer readable medium storing instructions executable by a computer processor for calibrating lithostatic stress in a basin model of a subterranean formation”; 
As per claim 1, the additional element in the preamble “A method for calibrating lithostatic stress in a basin model of a subterranean formation” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/step “using a computer processor” represent a general use of a computer in the art and it only adds insignificant extra solution activity to the judicial exception. The limitation/step “performing, according to the drilling program …, a drilling operation at the potential well location” only adds insignificant extra solution activity to the judicial exception. Neither claims nor the specification lacks the detail description on the recited drilling program and it is recited in a high level of generality.
As per claim 2, the limitation/step “performing … the drilling operation of the subterranean formation” represents a standard operation in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 8,  the additional element in the preamble “A computer system for calibrating lithostatic stress in a basin model of a subterranean formation” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “a processor; and a memory coupled to the processor and storing instruction, the instructions, when executed by the processor, comprising functionality” represent a general computer components and they are not particular.
As per claim 15, the additional element in the preamble “A non-transitory computer readable medium storing instructions executable by a computer processor for calibrating lithostatic stress in a basin model of a subterranean formation” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
A key inventive concept combined with additional elements above such as “generating a stress profile or map for a well, planning or creating a program for drilling a well considering stress or pressure of the well, and drilling the well according to the plan or program” are well understood, routine and conventional steps/elements in the art according to the prior art of record. The following references disclose the inventive concept of the current application:
AlQahtani (US 20160010444 A1) discloses the concept (the optimum production strategy for a field development plan, drilling of wells, pressure distribution maps [0003], pore volume measures, permeability, well paths or plans that follow certain designs for different types of well [0008], optimizing the placement of wells in a reservoir, TDPI ‘Total Dynamic productivity index’ value, a well drilled at a certain spot, well placement optimization algorithm [0035], TDPI indicators signify the amount of hydrocarbon volume that may be drained from a well drilled at a certain spot when the reservoir pressure is decreased by one unit with no time limitation, TDPI maps [0043, Fig. 3A, 3B]).
Heliot (CA 2687006 C) discloses the concept (stress … graph or map [0017, 0021], stresses on subsurface rock formation are important to determine in planning subsurface geologic operations such as mining and wellbore drilling [0002], stress symbols … on the map … corresponding … geodetic positions of wellbores drilled through rock formations, maximum horizontal stress direction, determining the presence of … a geologic features [0021]).
Teran (CA2961461C) discloses the concept (the formation stress field can be obtained by mapping the states of stress of the fractures [0008], World Stress Map database [0026], 3D analytic modeling program for calculation of , e.g. stress with respect to fault displacement, fracture propagation [0037], wellbore is shown drilled … hydraulic fracturing [0016], drilling-induced tensile fractures [0026, 0029], implying drilling is performed considering fracture program).
Agharazi (US 20170254909 A1) discloses the concept (stress field [0037], a plan view map of well path mapped onto stress field direction [0038], pumping of fracturs, map stress and pressure changes in disturbed rock [0039], wellbores drilled through a formation that is fracture treated, as to the positions of … micro seismic events  and a distribution of … SHmin and pressure [0040]).
Nie (US 20210132026 A1) discloses the concept (reservoir, formation drilling, what target depth, which wells, drilling process including well planning [0002], map, pressure [0090, 0093, 0098]).
Holmes (US 20160282513 A1) (stress profile, pressure profile [0033], geological target, well plan, well drilling [0040])
Dupuy (US 20150276978 A1) (reservoir [0001-0003], pressure profiles [0024-0025], target for well planning or well drilling [0046])
(See also Noufal, Guerra, Fadipe and others in the list of prior art of record cited below for other additional elements)
	Claims 1-20, therefore, are not patent eligible.

Allowable Subject Matter
Claims 1, 8 and 15 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current rejections.
The following is a statement of reasons for the indication of allowable subject matter: As per claims 1, 8 and 15, the closest prior art of record, Noufal (WO 2021048597 A1), hereinafter ‘Noufal’, Reitsma (US 8567525 B2), hereinafter ‘Reitsma’, Fadipe (O.A.A. Fadipe and et al, “Basin Scale Geomechanical Modeling of Tight Carbonate Reservoir in Abu Dhabi: Implications on Pore Pressure Development”,  the Abu Dhabi International Petroleum Exhibition & Conference, Abu Dhabi, UAE, November 2016), hereinafter ‘Fadipe’ and Guerra (C. Guerra, “Stress and Fracture Prediction Using Geomechanical Reservoir Models”, Technische Universitat Darmstadt, May 2019), hereinafter “Guerra”, either singularly or in combination, fail to anticipate or render obvious limitations 
	“generating, for each of a plurality of geological layers in the basin model, a mean lithostatic density map from a lithostatic stress map, the plurality of geological layers corresponding to a plurality of depths in the subterranean formation;
	generating, from a well log, a plurality of calculated mean lithostatic densities at the well location, the plurality of calculated mean lithostatic densities corresponding to the plurality of depths of the plurality of geological layers;
	extracting, using a computer processor and from the mean lithostatic density map of said each of a plurality of geological layers, a plurality of extracted mean lithostatic density values corresponding to the plurality of depths at the well location;
	generating, using the computer processor and by applying linear regression to the plurality of calculated mean lithostatic densities and the plurality of extracted mean lithostatic density values, one or more calibration coefficients for calibrating the lithostatic stress in the basin model;
	and generating, using the computer processor and based on the one or more calibration coefficients, a calibrated lithostatic stress map from the lithostatic stress map, wherein the calibrated lithostatic stress map is used to facilitate a drilling operation of the subterranean formation” in combination with other limitations.

Noufal discloses
	A method for calibrating lithostatic stress in a basin model of a subterranean formation, the method comprising: (modeling pressure, provides a modified basin model, the evolution of … porosity pressure … simulated and calibrated to measured data [pg. 3 line 4-22], step of modeling pressure, calibration of the porosity pressure model, Pore pressure was calibrated by adjusting lithology porosity-permeability relationships [pg. 4 line 17 – 32], stress modeling and calibration [pg. 19, line 1-4, pg. 22 line 24-26, claim 16])
	a lithostatic stress map and density for each of a plurality of geological layers in the basin model, wherein the plurality of geological layers corresponding to a plurality of depths in the subterranean formation; (strain map [abs, pg. 2 line 25 - 28], Combination of Vertical and Lateral variations of fracture density in each of the formations [pg. 15 line 16-20], 3D density cube within the embedded … geomechanical model [pg. 23 line 1-2]) and
	the prediction of hydrocarbon accumulation from the strain map ([abs]), but
fails to disclose the above allowed limitation.

Reitsma discloses controlling formation pressure during the drilling of a borehole, but is silent regarding the above allowed limitations.

Fadipe discloses applying the mechanical properties of the lithologies to the model representative of the local geology, explore the impact of rock stress and external geomechanical boundary (otherwise known as tectonic stress) on pore pressure development and rock failure. The development of porosity, pore pressure, temperature, stress and related rock failure through time were simulated and calibrated to measured data ([abs]), but is silent regarding the above allowed limitations

Guerra discloses evaluation of the potential and pertinence of geomechanical modelling techniques for stress and fracture prediction. Different methodologies are proposed to study the general geomechanical behavior of the stratigraphic column covered in the study area, as well as the inference of the natural fracturing behavior along the reservoirs. Each methodology was developed around the data available, highlighting the integration between basin and petroleum systems modelling technique and geomechanical analysis as a pivotal approach to determine the mechanical state of a reservoir. Various modeling techniques, e.g. 1D mechanical earth models, a 3D mechanical earth model and basic and petroleum system modeling (BPSM), are disclosed for geomechanical purpose. Fully customized geomechanical reservoir models can reproduce the reported mechanical behavior of the area and are able to provide critical insights in the inter-well and undrilled regions of the model domain. The models are populated with actual field and laboratory data and are set to be the fundamental scenarios in any predictive simulation.
However, Guerra is silent regarding the above allowed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857